Citation Nr: 0000616	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  94-34 652	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the left thumb.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1972 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision of the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for an allergy 
manifested by a skin disorder, for residuals of a boil on the 
right thigh, and for tinnitus; granted service connection, 
and assigned noncompensable evaluations, for bilateral 
hearing loss, for residuals of a fracture of the left thumb, 
and for residuals of a facial laceration; the aforementioned 
rating decision also denied a 10 percent evaluation for the 
combination of service-connected, noncompensably-evaluated 
disabilities under the provisions of 38 C.F.R. § 3.324.

In March 1997 the Board denied service connection for an 
allergy manifested by a skin disorder, granted service 
connection for a residual scar of a boil on the right thigh, 
granted service connection for tinnitus, and denied a 
compensable rating for the service-connected bilateral 
hearing loss.  The Board also remanded the following issues 
to the RO:  the veteran's claim for an compensable rating for 
residuals of a left thumb fracture, his claim for a 
compensable rating for residuals of a facial laceration, and 
the claim for a 10 percent evaluation under the provisions of 
38 C.F.R. § 3.324.  

In a statement dated in April 1997 the veteran conceded that 
his service-connected scar on the chin was not more than 0% 
percent disabling, and in effect, withdrew that claim.  Thus, 
that issue is no longer before the Board on appeal.  By 
rating action in October 1997, the RO granted a 10 percent 
rating for the service-connected tinnitus and granted a 10 
percent rating for residuals of a left thumb fracture, thus, 
rendering the claim for a 10 percent evaluation under the 
provisions of 38 C.F.R. § 3.324 as moot.  The veteran has 
continued his appeal for a rating in excess of 10 percent for 
residuals of a left thumb fracture.

In a recent case, Fenderson v. West, 12 Vet. App. 119 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection -- which 
describes the present case -- and a claim for an increased 
rating of a service connected disability.  Accordingly, the 
issue for appellate consideration is reflected on the first 
page of this decision in accordance with Fenderson.  

In a statement dated in March 1997 the veteran indicated that 
he wanted to file a claim for an increased rating for his 
service-connected hearing loss.  As this new claim has not 
yet been addressed by the RO, it is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected residuals of the veteran's left 
thumb fracture are manifested by complaints of pain, 
stiffness, and limitation of motion of the joint; functional 
impairment is comparable to not more than favorable ankylosis 
of the minor thumb.


CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of a fracture 
of the left thumb is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 to include 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5224 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in December 1974, the 
veteran reported that he had caught his left (nondominant) 
thumb in a water ski tow rope.  X-rays revealed a marginal, 
nondisplaced, intra-articular fracture of the interphalangeal 
joint.  An outpatient treatment record dated five weeks after 
the injury showed that there was no pain and range of motion 
of the thumbs was equal.  On the December 1975 separation 
examination, the history of a left thumb fracture was noted, 
as was the fact that there had been no complaints and no 
sequelae.

On VA examination in January 1993, the veteran reported that 
he had worked for the same employer since February 1990 and 
had lost no time from work during the preceding twelve 
months.  He complained of an ache in the interphalangeal 
joint.  On examination of the left thumb, there was no 
scarring.  On range of motion, the left thumb lacked 10 
degrees of flexion in the interphalangeal joint.  X rays 
revealed bony density to be within normal limits, no evidence 
of bony injury or dislocation, and no significant 
degenerative changes; no significant abnormality was 
identified.  

By rating action in March 1993, the RO granted service 
connection for residuals of a fracture of the left thumb, and 
assigned a non-compensable rating, effective from September 
13, 1992. 

In March 1997 the claim for a compensable rating for 
residuals of a fracture of the left thumb came before the 
Board and was remanded to the RO for additional development.  
Specifically, the RO was directed to contact the veteran and 
obtain from him the names and addresses of all health care 
providers from whom he had received treatment for residuals 
of a left thumb fracture since his separation from service.  
The RO was also directed to schedule the veteran for a VA 
orthopedic examination to evaluate the current nature and 
extent of the left thumb disability.  This examination was to 
be conducted according to the mandates of DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In April 1997 the RO sent a letter to the veteran, requesting 
that he provide the names and addresses of all health care 
providers from whom he received treatment for residuals of a 
left thumb fracture.

In a statement dated in April 1997, the veteran reported that 
he had received no treatment since his discharge from service 
for his service-connected left thumb condition.  He indicated 
that he was told by the doctor who treated his thumb in 
service that there would be no treatment which would benefit 
his thumb.  He reported that he used Advil to relieve pain 
during flare-ups.

On VA examination in July 1997 the veteran reported having 
frequent episodes of pain and stiffness in his left thumb.  
It was noted that he was right-handed.  He was independent in 
his activities of daily living, and was able to button 
buttons, and handle zippers, ties, and clothes without 
difficulty.  It was noted that his work involved using a 
computer and typing, and he had trouble utilizing the normal 
dexterity of his left thumb for these activities.  He 
reported having trouble fixing things around the house and 
performing detailed work such as electrical unit replacement.  
Examination showed that he was able to approximate the tip of 
his left thumb to the tip of his fingers without difficulty, 
and the tips of the fingers of his left hand to the 
transverse palmer crease.  It was noted that he was able to 
perform these motions, however, the tips were approximated to 
the crease.  His grip was noted to be somewhat weaker on the 
left, and was graded 4/5, and abduction was also noted to be 
weaker on the left and was graded 4/5.  There was no evidence 
of atrophy.  It was noted that he worked as a claims examiner 
for the regional office and did sedentary work involving a 
considerable amount of work at the computer.  It was also 
noted that he had lost no time from work.  Physical 
examination revealed no evidence of swelling of the fingers 
or of the hand, and no range of motion deficiencies in any of 
the fingers or the thumb.  The diagnosis was residuals of a 
fracture of the proximal phalanx of the left thumb.  

In a statement dated in September 1997 the veteran contended 
that he did have loss of motion in his thumb, contrary to 
what was reported on the most recent VA examination.  He 
requested that if he did not receive a compensable 
evaluation, that he be scheduled for another VA examination, 
by another doctor, and at another VAMC.  He reported that he 
could touch the palm of his right hand with his thumb, but 
was unable to accomplish this with his left thumb.  He 
claimed that his left thumb would get stiff with cold and 
damp weather.  He reported that when he woke up in the 
morning he felt pain in the thumb, sometimes shooting up to 
his arm.  He indicated that he took Advil for this pain.  

By rating action in October 1997, the RO granted a 10 percent 
rating for the veteran's residuals of a fracture of the left 
thumb, effective from September 13, 1992.

Analysis

The Board is satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 which require that each disability 
be viewed in relation to its entire recorded history, that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition, and that each disability be 
considered from the point of view of the veteran working or 
seeking work.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The Board also notes that in 
evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath, 
supra.  As indicated above, the Court recently noted a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  The Court held that the rule, 
pertaining to claims for an increased rating, from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary importance.") is not applicable to 
the assignment of an initial rating for a disability, 
following an initial award of service connection.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged ratings".  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held 
that the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet.App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet.App. 164, 167 (1991).  The 
"functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath at 592.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 
supra at 594.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.). Therefore, to the extent possible, the degree 
of additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted. Additionally, it is the intent of the rating schedule 
to recognize actually painful joints due to healed injury as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

The veteran's service-connected residuals of a fracture of 
the left (minor) thumb are currently assigned a 10 percent 
rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5224.  
Under the provisions of DC 5224 (ankylosis of the thumb), a 
20 percent evaluation is warranted for unfavorable ankylosis 
of the thumb of the minor hand and a 10 percent evaluation is 
warranted for favorable ankylosis of the thumb of the minor 
hand.  The objective evidence of record shows that the 
veteran's thumb is not ankylosed.  To the contrary, the 
record tends to show that motion of the thumb is complete 
according to recent examination reports.  Nonetheless, as 
noted above, in determining the appropriate rating, 
consideration must be accorded the veteran's "functional 
loss" due to his disability.  38 C.F.R. 4.40.  As noted 
above, in DeLuca, the Court held that the factors set forth 
in 38 C.F.R. §§ .40, 4.45 are for consideration in 
determining the extent of functional impairment associated 
with disabilities of the musculoskeletal system.  DeLuca, 8 
Vet. App. 202, 206 (1995).  On VA examination in 1993 the 
veteran complained of an ache in the interphalangeal joint, 
and on range of motion, the left thumb lacked 10 degrees of 
flexion in the interphalangeal joint.  On VA examination in 
July 1997 he reported frequent episodes of pain and stiffness 
in his left thumb.  Examination showed that he was able to 
approximate the tip of this left thumb to the tip of his 
fingers without difficulty.  His grip was noted to be 
somewhat weaker in left, and was graded 4/5, and abduction 
was also noted to be weaker on the left and was graded 4/5.  
There was no evidence of atrophy.  There was no evidence of 
swelling of the fingers and no range of motion deficiencies 
in the thumb.  It was noted that he was independent in his 
activities of daily living, and that his work involved using 
a computer and typing, which caused him trouble utilizing the 
normal dexterity of his left thumb for these activities, but 
he had lost no time from work.  He had trouble fixing things 
around the house and performing detailed work such as 
electrical unit replacement.  

Based on the objective evidence of record, it is the Board's 
opinion that the veteran's functional impairment due to the 
left thumb disability, including his complaints of pain, 
stiffness, and decreased range of motion, approximates 
impairment that is consistent with no more than favorable 
ankylosis of the thumb.  Although a higher evaluation of 20 
percent is provided for unfavorable ankylosis of the minor 
thumb, under Diagnostic Code 5224, the veteran has never been 
found to have such impairment of the left thumb.  Thus, he is 
not entitled to a rating in excess of 10 percent for his left 
thumb disability.  

Additionally, the veteran has also provided no evidence of 
excessive time off from work or hospitalization due to his 
left thumb disability or any other evidence that would 
indicate that the criteria set forth in the rating schedule 
are inadequate to evaluate his left thumb disability.  To the 
contrary the evidence suggests that he has lost no time from 
work.  See report of July 1997 VA examination.  Thus, there 
is no basis to consider assignment of an extraschedular 
rating for the service-connected disability.  38 C.F.R. § 
3.321.

The Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected residuals of 
a fracture of the left thumb, as dictated in Fenderson, and 
finds that at no time since he filed his claim for service 
connection has the service-connected disability been more 
than 10 percent disabling.


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the left thumb is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

